 Case 3:20-cv-01042-ZNQ Document 28 Filed 08/27/20 Page 1 of 2 PageID: 135




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


IN RE: COMPLAINT OF BLACK BEARD FISHING, LLC.,
AS OWNER AND OWNER PRO HAC VICE OF THE                             In Admiralty
FISHING VESSEL QUEEN ANN'S REVENGE, FOR
EXONERATION FROM OR LIMITATION OF LIABILITY                        No. 3:20-cv-1042-BRM-ZNQ


                                             ORDER

       Black Beard Fishing, LLC., as Owner and Owners pro hac vice, of the F/V QUEEN ANN'S

REVENGE filed this action seeking Exoneration from or Limitation of Liability, pursuant to 46

U.S.C. §§30501, et. seq./ and Rule F of the Supplemental Rules for Admiralty or Maritime

Claims, and the court having entered an Order directing publication in the Asbury Park Press

and that the Order be mailed to every person known to have made any claim against Plaintiffs

(Docket No. 6}, and the Court having entered a Supplemental Order directing service of the

pleadings upon the next of Kin of Paul Matos (Docket No. 23}, and Plaintiff's having complied

with those Orders {Docket Nos. 14, 24}, and the Estate of Smalling having filed an answer and

claim (Docket Nos. 9 and 10}, and the time within which any party may submit claims has

expired;

       NOW, on Motion of Plaintiffs-in-Limitation, it is hereby ORDERED and DECREED that the

default of all persons and/or entities claiming damages for any loss, damage, injury or

destruction occasioned by or resulting from the incident described in the Complaint, occurring

on or about February 8, 2018, or in any way arising out of or in connection with the matters set

forth in the Complaint, who have not heretofore filed or served on counsel for Plaintiff-in-

Limitation both their claims and answers, be and the same is hereby noted, and that such

                                                1
Case 3:20-cv-01042-ZNQ Document 28 Filed 08/27/20 Page 2 of 2 PageID: 136
